403 F.2d 217
John Patrick WELSH, Jr., Appellant,v.UTAH DREDGING CO. and Utah Construction and Mining Co.
No. 16694.
United States Court of Appeals Third Circuit.
Argued Oct. 24, 1968.Decided Nov. 15, 1968.

Avram G. Adler, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
W. Glenn George, Harper, George, Buchanan & Driver, Philadelphia, Pa., for appellees.
Before HASTIE, Chief Judge, and SEITZ and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appeal has been taken from an order granting the defendant-appellee's motion for a directed verdict upon the completion of all the testimony.  The action was brought under the Jones Act, 46 U.S.C. 688, and the maritime law by the plaintiff against his alleged employers for injuries suffered while employed as a leverman on the dredge 'Alameda', then operating in the waters of Osaka Bay, Japan.


2
The District Court found and this court agrees that the trial record conclusively established that neither defendant was the plaintiff's employer.  The evidence, including the employment contract, required the conclusion that the defendants were not in control of the 'Alameda' at the time of the accident and that a different company was the plaintiff's employer.


3
The facts in the present case do not leave room for a contrary conclusion as was the case in Trent v. Atlantic City Electric Co., 3d Cir. 1964, 334 F.2d 847.


4
The judgment will be affirmed.